Citation Nr: 0016509	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  97-32 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1942 
to December 1945.  

This appeal arises from a December 1996 rating action of the 
No. Little Rock, Arkansas, regional office.  By that 
decision, the RO denied service connection for hearing loss.  
Additionally, by a rating action dated in the same month, the 
RO denied service connection for tinnitus.  


FINDINGS OF FACT

1.  Bilateral hearing loss, constituting a disability for VA 
purposes, has been currently diagnosed and is of service 
origin.  

2.  Tinnitus is not of service origin.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during the veteran's 
period of active military duty.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.385 (1999).  

2.  Tinnitus was not incurred during the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's service connection claims are well grounded.  
In other words, the Board concludes that the veteran has 
presented plausible claims.  38 U.S.C.A. § 5107(a) (West 
1991).  The Board is also satisfied that all relevant facts 
have been properly developed to the extent possible.  There 
is no indication of any outstanding pertinent records that 
could be obtained.  In this regard the Board Remanded the 
case in April 1999 for additional development.  That action 
has been completed. Consequently, the record is complete.  As 
sufficient data exist to address the merits of the veteran's 
service connection claims, the Board concludes that the VA 
has adequately fulfilled its statutory duty to assist the 
veteran in the development of his claims.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet.App. 78 (1990); Littke v. Derwinski, 
1 Vet.App. 90 (1990). 


Bilateral Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).  See also, Hensley v. Brown, 
5 Vet.App. 155, 159-160 (1993).  

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

Throughout the current appeal, the veteran has asserted that 
he was exposed to acoustic trauma during his combat service 
(including being near mine and bomb explosions) and that this 
exposure to noise during his active military duty caused him 
to develop bilateral hearing loss.  See, e.g., March 1997 
hearing transcript (T.) at 2-5.  According to the veteran's 
service personnel records, during his active military duty, 
he served as a truck driver, and his weapons qualification 
was that of a rifle marksman.  Additionally, between July 
1943 and December 1945, he served in the Asiatic Pacific 
area, including New Caledonia, Solomon Island, Marianas 
Island, and Volcano Island.  He participated in action 
against the Japanese on Guam and Iwo Jima.  He states that he 
has experienced hearing loss and tinnitus since service.  

The service medical records, including the December 1945 
separation examination, are negative for complaints, or 
findings, of hearing loss or tinnitus.  According to the coin 
click and watch tests completed at the discharge examination, 
the veteran's hearing was normal.  An audiogram was not 
conducted at that time.

The veteran was hospitalized at a VA facility from September 
and November 1991.   the veteran essentially for treatment 
for chronic post-traumatic stress disorder.  The discharge 
diagnoses included bilateral hearing loss.  

The veteran was seen at a VA outpatient clinic in November 
1996 for hearing problems.  He reported that his only blast 
injury occurred when a 500 pound bomb exploded at Iwo Jima 
thirty to forty years prior to the treatment session.  The 
examiner diagnosed bilateral neurosensory hearing loss due to 
acoustic trauma and presbycusis.  

At the VA audiology and speech pathology examination 
conducted in December 1999, the veteran reported having had 
some noise exposure prior to military service from hunting 
and from working in a "CC" Camp for one-and-a-half years 
(where he drove trucks for loggers) and experiencing, during 
active duty, exposure to loud noise from weapons, rockets, 
bombs, and land mines.  Also, the veteran explained that, 
after military service, he worked as an automobile mechanic 
and a streetcar operator.  Additionally, the veteran stated 
that he was employed by an aircraft company from 1951 to 
1954, that a hearing test completed prior to his employment 
demonstrated high frequency hearing loss, and that he was 
required to wear hearing protection while working at this 
company.  He also maintained that he was exposed to some 
noise from the use of certain tools when he worked for an 
automobile shop and service station between 1973 and 1981.  

The audiological evaluation completed at the December 1999 
examination demonstrated the following auditory 
thresholds:  30 decibels at 500 Hertz, 35 decibels at 
1000 Hertz, 70 decibels at 2000 Hertz, 85 decibels at 
3000 Hertz, and 100 decibels at 4000 Hertz in the veteran's 
right ear and 25 decibels at 500 Hertz, 35 decibels at 
1000 Hertz, 70 decibels at 2000 Hertz, 90 decibels at 
3000 Hertz, and 105 decibels at 4000 Hertz in his left ear.  
The veteran had speech recognition scores of 58 percent 
correct in his right ear and 60 percent correct in his left 
ear.  

The audiologist diagnosed mild sensorineural hearing loss 
through 1000 Hertz with moderately severe to profound 
sensorineural hearing loss in the higher frequencies of the 
veteran's right ear as well and hearing acuity which was 
within normal limits through 500 Hertz with mild to moderate 
sensorineural hearing loss from 1000 to 1500 Hertz, and 
severe to profound high frequency sensorineural hearing loss 
of the veteran's left ear.  

The audiologist noted that a review of the veteran's claims 
folder revealed that the veteran had not undergone any 
audiograms and that the only testing completed upon his 
release from military service included the 
following:  whispered voice at 15 feet, coin click at 
20 inches, watch at 40 inches, binaural voice at 15 feet, and 
spoken voice at 15 feet.  According to the audiologist, this 
type of testing "suggests that [the veteran's] hearing is 
normal at some frequencies . . . but does not preclude some 
degree of high frequency hearing loss.  Without audiometric 
data including pure tone thresholds, it is not possible to 
determine if [the] veteran had hearing loss upon leaving the 
military.  With the history of noise exposure while in 
service, it is possible that he [the veteran] experienced 
some degree of hearing loss."  

To summarize, the veteran's statements describing his noise 
exposure during service and his symptoms are considered to be 
competent evidence.  However, he is not competent, in the 
absence of evidence demonstrating that he has medical 
training or expertise, to render medical findings, diagnoses 
or opinions.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

In this regard, the Board is satisfied that the veteran was 
exposed to extensive acoustic trauma while engaging the enemy 
on Iwo Jima.  The recent VA examination confirmed the 
presence of bilateral sensorineural hearing loss pursuant to 
38 C.F.R. § 3.385 (1999).  Moreover, the recent audiologist 
has expressed her opinion that, "with the [veteran's] 
history of noise exposure while in service, it is possible 
that he experienced some degree of hearing loss."  
Accordingly, the Board finds that the evidence in the current 
appeal is in equipoise as to the etiology of the veteran's 
hearing loss.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue is given to the 
claimant.  38 U.S.C.A. § 5107 (West 1991).  As such, the 
Board concludes that the veteran's current bilateral hearing 
loss disability is due to his in-service exposure to acoustic 
trauma and service connection is warranted.  


Tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).  

Throughout the current appeal, the veteran has asserted that 
the mine and bomb explosions to which he was near during his 
active military duty caused him to develop ringing in his 
ears.  See, e.g., T. at 2-5, 7.  The service medical records, 
including the December 1945 separation examination, are 
negative for complaints of, treatment for, or findings of 
tinnitus.  In particular, the discharge examination 
demonstrated that the veteran had no diseases or defects of 
his ears.  

The first clinicalevidence of tinnitus is dated in November 
1996, when, during an ear, nose, and throat consultation at a 
VA facility, the veteran complained of a "roaring" sound in 
his ears for the past "year or more."  The veteran's only 
reported blast injury occurred when a 500 pound bomb exploded 
at Iwo Jima thirty to forty years prior to the treatment 
session.  The physical examination completed in November 1996 
demonstrated that the veteran's ear canals were within normal 
limits and that his tympanic membranes were intact.  The 
examiner recommended tinnitus masking with amplification.  

At the December 1999 VA audiology and speech pathology 
examination, the veteran reported that he has been 
experiencing a constant ringing in both of his ears since a 
1945 land mine and bomb explosion.  The audiologist noted 
that, previously, at a September 1996 medical consultation at 
the Little Rock VA Medical Center (VAMC) Clinic, the veteran 
had reported that the constant ringing in his ears "began 
approximately three months earlier," and that he was 
referred to an ears, nose, and throat specialist for 
assessment of his complaints of recent onset of bilateral 
tinnitus.  Due to these conflicting reports regarding the 
onset of the tinnitus, the audiologist concluded that "it is 
less likely than not that the onset of the tinnitus was 
secondary to noise exposure while serving in the military."  

To summarize, the veteran's statements describing his noise 
exposure during service and his symptoms are considered to be 
competent evidence.  However, he is not competent, in the 
absence of evidence demonstrating that he has medical 
training or expertise, to render medical findings, diagnoses 
or opinions.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  In this regard, the Board also acknowledges that a 
recent diagnosis of tinnitus has been made.  However, the 
examining audiologist expressed an opinion that "it is less 
likely than not that the onset of the [veteran's ] tinnitus 
was secondary to noise exposure while serving in the 
military."  The veteran has not submitted any medical 
evidence that contradicts this opinion.  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for tinnitus.  Accordingly, service connection for 
tinnitus is denied.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is denied.  



		
	
	Member, Board of Veterans' Appeals



 

